MEMORANDUM **
Jose Soto-Castillo appeals the revocation of supervised release following his conviction for illegal reentry following deportation in violation of 8 U.S.C. § 1326.
Soto-Castillo contends that the supervised release revocation proceedings violate United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and his Sixth Amendment rights because imposition of the maximum penalty depends on a fact not found by a jury. This contention is foreclosed by United States v. Huertas-Pimental, 445 F.3d 1220 (9th Cir.2006) holding that the revocation of supervised release and the resulting punishment is part of the original sentence and requires no impermissible judicial fact-finding, and that because revocation and the imposition of additional punishment are discretionary, neither violate Booker nor the Sixth Amendment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.